[GRAPHIC APPEARS HERE]

 

Exhibit 10.90

 

ADDENDUM NO. 4

 

to the

 

PER POLICY EXCESS OF LOSS REINSURANCE AGREEMENT

Effective: January 1, 2000

 

(hereinafter referred to as the “Agreement”)

 

entered into by and between

 

SCPIE HOLDINGS, Inc.

and/or S.C.P.I.E. INDEMNITY COMPANY,

and/or AMERICAN HEALTHCARE INDEMNITY COMPANY,

and/or AMERICAN HEALTHCARE SPECIALTY COMPANY,

and/or S.C.P.I.E. INSURANCE SERVICES, INC.,

and/or S.C.P.I.E. MANAGEMENT SERVICES, INC.

Los Angeles, California

 

(hereinafter collectively referred to as the “Company”)

 

and

 

The Subscribing Reinsurer(s) executing the

Interests and Liabilities Contract(s)

attached to and forming a part

of this Agreement

 

(hereinafter referred to as the “Reinsurer”)

 

Effective December 31, 2005, the Agreement shall be amended as follows:

 

1. Paragraphs A and B of Article 4 – Term (as amended by Addenda Nos. 1, 2, and
3) are amended to read:

 

  A.   Except as provided in paragraph B. below, this Agreement shall apply to
claims made, on policies in force, issued or renewed on and after January 1,
2000, during the eighty-four (84) month period beginning January 1, 2000 and
ending December 31, 2006, both days inclusive.

 

  B.   It is understood and agreed that if the Reinsurer’s loss ratio, (i.e.,
the ratio of the Reinsurer’s losses and loss adjustment expenses incurred to the
Company’s reinsurance premiums earned net of ceding commission) exceeds 120%,
subject to one hundred twenty (120) days notice to any December 31, the terms
and conditions can be amended subject to mutual agreement between the parties
hereto.

 

1 of 5



--------------------------------------------------------------------------------

[GRAPHIC APPEARS HERE]

 

2. Paragraphs A and B of Article 13 – Premium (as amended by Addendum No. 1) are
amended to read:

 

  A. The Company shall pay to the Reinsurer an annual deposit premium as
follows:

 

  1.   As respects each annual period during the period from January 1, 2000 to
December 31, 2002, $1,300,000;

 

  2.   As respects each annual period during the period from January 1, 2003 to
December 31, 2005, $1,785,000;

 

  3.   As respects each annual period commencing on or after January 1, 2006,
$1,615,000.

 

The deposit premium for each annual period shall be payable in equal quarterly
deposits as of January 1, April 1, July 1 and October 1 of the annual period,
subject to adjustment at each December 31.

 

  B.   Within sixty (60) days after each December 31, the Company shall
calculate the actual original gross premium charged by the Company for policy
limits in excess of $2,000,000, as respects policies issued or renewed during
each twelve (12) months period January 1 to December 31 during the term of this
Agreement. If the premium calculation is greater than the deposit premium paid
during the twelve (12) months period, the Company shall promptly remit the
difference to the Reinsurer. Should the premium so calculated be less than the
amount of the deposit premium, the Reinsurer shall pay to the Company a return
premium, subject however to a minimum premium as follows.

 

  1.   As respects each annual period during the period from January 1, 2000 to
December 31, 2002, $1,000,000;

 

  2.   As respects each annual period during the period from January 1, 2003 to
December 31, 2005, $1,500,000;

 

  3.   As respects each annual period commencing on or after January 1, 2006,
$1,292,000.

 

The payment of any adjustment due between the parties shall be made at once.

 

3. Article 15 – Profit Commission (as amended by Addenda Nos. 1, 2, and 3) is
amended to read:

 

  A. The Company shall receive a profit commission equal to 80% of the net
profit accruing to the Reinsurer during each Agreement Period, computed as
follows:

 

  1.   Reinsurance Premiums Earned for the Agreement Period, excluding any
additional premiums paid under the provisions of paragraph C of the Premium
Article; less

 

2 of 5



--------------------------------------------------------------------------------

[GRAPHIC APPEARS HERE]

 

  2.   Losses and Loss Adjustment Expenses Incurred for the Agreement Period;
less

 

  3.   Actual ceding commission allowed on (1) above; less

 

  4.   Management expenses of 23.5% of Reinsurance Premiums Earned as in
(1) above; less

 

  5.   Any deficit (negative profit commission calculation) carried forward from
the prior Agreement Period; plus

 

  6.   As respects the Agreement Period commencing January 1, 2003, the lesser
of $300,000 or the amount by which the Company’s actual loss under the Mow vs.
Fish claim (report date May 30, 2002; claim number CN550336) exceeds $4,701,325.

 

  B.   The term “Agreement Period” shall mean the period commencing
January 1, 2000 and ending December 31, 2002, both days inclusive; the period
commencing January 1, 2003 and ending December 31, 2005, both days inclusive;
and the period commencing January 1, 2006 and ending December 31, 2006, both
days inclusive. It is further agreed that the first calculation of profit
commission shall be computed as of the end of the first annual period within the
Agreement Period, and annually thereafter, and that payment of any Profit
Commission for the Agreement Period shall be made by the Reinsurer to the
Company as of two years after the end of the Agreement Period.

 

  C.   At the Company’s discretion, any Agreement Period can be commuted 24
months after the end of the Agreement Period, or annually thereafter. It is
understood that if such option is exercised by the Company, the Reinsurer will
be relieved from all liability from all known and unknown claims allocated to
that Agreement Period. Payment of any Profit Commission by the Reinsurer shall
constitute full and final release from all further loss development. It is
recognized that the Company has exercised this option as respects the Agreement
Period commencing January 1, 2000, under the terms specified in the Commutation
and Release Agreement, effective as of December 31, 2005.

 

  D.   However, notwithstanding the above, the Company at its option may elect
to receive, as of December 31, 2005, a provisional payment of 80% of the
expected total Profit Commission hereunder through December 31, 2005. Should the
provisional Profit Commission calculation result in a deficit, then any previous
provisional payments received by the Company shall be returned to the Reinsurer.

 

3 of 5



--------------------------------------------------------------------------------

[GRAPHIC APPEARS HERE]

 

4. Article 26 – Insolvency – is amended to read:

 

  A.   If more than one reinsured company is referenced within the definition of
“Company” in the Preamble to this Agreement, this Article will apply severally
to each such company. Further, this Article and the laws of the domiciliary
state will apply in the event of the insolvency of any company covered
hereunder. In the event of a conflict between any provision of this Article and
the laws of the domiciliary state of any company covered hereunder, that
domiciliary state’s laws will prevail.

 

  B.   In the event of the insolvency of the Company, this reinsurance (or the
portion of any risk or obligation assumed by the Reinsurer, if required by
applicable law) shall be payable directly to the Company, or to its liquidator,
receiver, conservator or statutory successor, either: (1) on the basis of the
liability of the Company, or (2) on the basis of claims filed and allowed in the
liquidation proceeding, whichever may be required by applicable statute, without
diminution because of the insolvency of the Company or because the liquidator,
receiver, conservator or statutory successor of the Company has failed to pay
all or a portion of any claim. It is agreed, however, that the liquidator,
receiver, conservator or statutory successor of the Company shall give written
notice to the Reinsurer of the pendency of a claim against the Company
indicating the Policy reinsured, which claim would involve a possible liability
on the part of the Reinsurer within a reasonable time after such claim is filed
in the conservation or liquidation proceeding or in the receivership, and that
during the pendency of such claim, the Reinsurer may investigate such claim and
interpose, at its own expense, in the proceeding where such claim is to be
adjudicated any defense or defenses that it may deem available to the Company or
its liquidator, receiver, conservator or statutory successor. The expense thus
incurred by the Reinsurer shall be chargeable, subject to the approval of the
court, against the Company as part of the expense of conservation or liquidation
to the extent of a pro rata share of the benefit that may accrue to the Company
solely as a result of the defense undertaken by the Reinsurer.

 

  C.   Where two or more reinsurers are involved in the same claim and a
majority in interest elect to interpose defense to such claim, the expense shall
be apportioned in accordance with the terms of this Agreement as though such
expense had been incurred by the Company.

 

  D.  

As to all reinsurance made, ceded, renewed or otherwise becoming effective under
this Agreement, the reinsurance shall be payable as set forth above by the
Reinsurer to the Company or to its liquidator, receiver, conservator or
statutory successor, (except as provided by Section 4118(a)(1)(A) of the New
York Insurance Law, provided the conditions of 1114(c) of such law have been
met, if New York law applies) or except (1) where the Agreement specifically
provides another payee in the event of the insolvency of the Company, or
(2) where the Reinsurer, with the consent of the direct insured or insureds, has
assumed such Policy obligations of the Company as direct obligations of the
Reinsurer to the payees under such Policies

 

4 of 5



--------------------------------------------------------------------------------

[GRAPHIC APPEARS HERE]

 

and in substitution for the obligations of the Company to such payees. Then, and
in that event only, the Company, with the prior approval of the certificate of
assumption on New York risks by the Superintendent of Insurance of the State of
New York, or with the prior approval of such other regulatory authority as may
be applicable, is entirely released from its obligation and the Reinsurer shall
pay any loss directly to payees under such Policy.

 

5.   The following is added to Article 30 – Warranty (as added by Addendum
No. 1):

 

  D.   Coverage for Physicians and Surgeons Comprehensive Professional Liability
and Personal Umbrella business underwritten by Brown & Brown, Inc., is
restricted to Policies incepting on or prior to March 6, 2003, and to extended
reporting endorsements effective upon expiration.

 

All other terms and conditions of the Agreement shall remain unchanged.

IN WITNESS WHEREOF, the Company has caused this Addendum to be executed by its
duly authorized representative(s) this      day of             , in the year
        .

 

SCPIE HOLDINGS, Inc.

and/or S.C.P.I.E. INDEMNITY COMPANY,

and/or AMERICAN HEALTHCARE INDEMNITY COMPANY,

and/or AMERICAN HEALTHCARE SPECIALTY COMPANY,

and/or S.C.P.I.E. INSURANCE SERVICES, INC.,

and/or S.C.P.I.E. MANAGEMENT SERVICES, INC.

 

--------------------------------------------------------------------------------

 

PER POLICY EXCESS OF LOSS REINSURANCE AGREEMENT

 

5 of 5